MORRIS, Judge.
The appellants, various named trust defendants in the underlying nursing home litigation, seek review of a nonfinal order denying their motion to dismiss for lack of personal jurisdiction. The facts and posture of this case are indistinguishable from those in Schwartzberg v. Knobloch, 98 So.3d 173 (Fla. 2d DCA 2012). For the reasons set forth therein, we conclude that Eva Bell, as personal representative of the estate of Eugene McNeal, did not prove a basis for long-arm jurisdiction over the *927trust defendants under section 48.193, Florida Statutes (2009).
Reversed and remanded.
DAVIS and VILLANTI, JJ„ Concur.